Citation Nr: 1140968	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain prior to January 20, 2011, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis prior to March 12, 2011, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, ABS Legal Advocates, P.A.

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from July 1977 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision and an August 2007 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By the July 2005 rating decision the RO, in pertinent part, granted service connection for low back strain and bilateral hearing loss, and assigned 10 percent and noncompensable evaluations, respectively.  In the same rating decision, the RO continued the 10 percent evaluation for the Veteran's service-connected right plantar fasciitis.  Service connection for PTSD was granted and assigned a 30 percent evaluation in the August 2007 decision review officer (DRO) decision.

The Board acknowledges that, in the adjudication below, the RO did not specifically deny entitlement to a TDIU, nor did the Veteran formally perfect an appeal as to this issue.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has been unemployed for several years, and has indicated at various VA medical examinations that it was due to his service-connected disabilities, particularly his PTSD and low back strain.  An August 2011 statement from his attorney also contended that TDIU is warranted in this case.  As such, the TDIU claim is properly included as an appellate issue.

The Board also observes that a 20 percent rating was assigned for the Veteran's plantar fasciitis was assigned for the service-connected plantar fasciitis by a June 2011 DRO decision, effective from March 12, 2011 (date of VA examination); and for the service-connected low back disorder by a March 2011 rating decision, effective from January 20, 2011 (date of VA examination).

In February 2009, the Board denied the Veteran's appeal for a rating in excess of 30 percent for the service-connected PTSD, and remanded the other appellate claims for further evidentiary development to include new VA medical examinations.

The Veteran appealed the Board's February 2009 decision denying a rating in excess of 30 percent for his service-connected PTSD to the Court.  By the April 2011 Order, the Court, pursuant to a joint motion, vacated the Board's decision on this issue, and remanded the case for compliance with the instructions of the joint motion.

In November 2011, the Board remanded the case for further development, to include a new VA medical examination of the Veteran's service-connected PTSD.  The Board also reordered development that was requested in the 2009 remand.  In response, the record reflects that the Veteran was accorded new VA medical examinations of his service-connected hearing loss, low back, and plantar fasciitis in December 2009 and January 2011.  He also underwent a new VA medical examination of his service-connected PTSD in January 2011.  All other development was completed as well.  Therefore, another remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the Veteran's attorney sent mail directly to the Board in August 2011, after the appeal had been transferred and certified to the Board.  However, this mail consisted of contentions as to why higher ratings and other benefits were warranted in this case based upon existing evidence of record.  Consequently, no waiver of initial consideration of this additional evidence by the agency of original jurisdiction as required by 38 C.F.R. § 20.1304 is required.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the TDIU claim.  Accordingly, this claim is REMANDED to the RO.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case have been completed.

2.  Prior to January 20, 2001, the Veteran's service-connected low back strain was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  For the period as of and since January 20, 2011, the Veteran's service-connected low back strain has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

4.  Throughout the pendency of this appeal the Veteran's service-connected low back strain has not been manifested by neurologic impairment or incapacitating episodes as defined by VA regulation.

5.  Prior to March 12, 2011, the Veteran's service-connected right plantar fasciitis is not manifested by severe unilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, any indication of swelling on use, characteristic callosities, etc.

6.  For the period as of and since March 12, 2011, the Veteran's service-connected right plantar fasciitis is not manifested by pronounced unilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

7.  The Veteran's service-connected PTSD is manifested, in part, by occupational and social impairment with reduced reliability and productivity due to such symptoms as: impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

8.  The Veteran's service-connected PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected low back strain for the period as of and since January 20, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right plantar fasciitis prior to March 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right plantar fasciitis for the periods from March 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

4.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2011).

5.  The criteria for a rating of 50 percent, and no higher, for the Veteran's service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected low back strain prior to January 20, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed to substantiate the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that, except for the plantar fasciitis claim, the Veteran's appeal is from disagreement with the initial ratings assigned following the establishment of service connection.  With regard to the PTSD claim, in November 2002, the Veteran received notice of what was necessary to substantiate his claim, what information VA needed from him, what VA would do to assist him and when and what he needed to do to assist VA.  A PTSD questionnaire also was issued to the Veteran.  See also February 2003 VA letter.  In April 2005, the Veteran received similar notice for the lower back and bilateral hearing loss claims.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the plantar fasciitis claim, the Board notes that the Veteran was not provided with VCAA notice on this specific claim prior to the initial unfavorable agency of original jurisdiction decision as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, he was sent notification as to the underlying service connection claim in April 2005 which summarized VA's basic duties to notify and assist.  Moreover, the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, including those from his current attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are outstanding records which document symptomatology of his service-connected PTSD, low back disorder, plantar fasciitis, and/or hearing loss that is not documented by the evidence already of record.  Moreover, he was accorded a VA medical examination regarding this case in February 2004, June 2005, July 2005, February 2008, November 2009, January 2011, February 2011, and March 2011 which included findings as to the symptomatology of these service-connected disabilities.  No inaccuracies or prejudice has been demonstrated with respect to these examinations, nor has the Veteran indicated that any of these disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system such as the service-connected low back strain and right plantar fasciitis, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board notes that the Veteran has complained of pain during the pendency of this case regarding both his service-connected low back strain and right plantar fasciitis.  Therefore, the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59, are for consideration in the evaluation of these claims.  However, the issue is whether these complaints do or will result in functional impairment to the extent necessary to warrant rating(s) in excess of those currently in effect.  As detailed below, with regard to the low back strain and right plantar fasciitis, the Board finds that they do not.  In pertinent part, the VA examinations in this case conducted repetitive testing in an effort to duplicate the circumstances of flare-ups, and they do not reflect the Veteran's functional impairment was such as to warrant higher ratings.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected low back strain and right plantar fasciitis.

Analysis - Low Back Strain

The current rating criteria under Diagnostic Codes 5235 to 5243 provide that spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Prior to January 20, 2001, the Veteran's service-connected low back strain was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In support of this findings, the Board notes that the July 2005 VA medical examination report (the exam was conducted in June 2005) showed that muscle spasm was absent on examination of the thoracolumbar spine, although there was tenderness in the lumbar area.  In addition, there were no complaints of radiating pain on movement.  Range of motion testing showed the Veteran had flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation.  Pain occurred at 90 degrees of flexion, but pain was not indicated at the other ranges of motion.  The examiner noted that joint function was additionally limited by pain after repetitive use, but not fatigue, weakness, lack of endurance, or incoordination.  However, the examiner was unable to make a determination without resorting to speculation whether pain, fatigue, weakness, lack of endurance, and incoordination additionally limit the joint function in degrees.

The Board further notes that both the November 2009 and March 2011 VA medical examinations noted that the Veteran's gait was normal except that he appeared to have very sight genu varum; i.e., there was no abnormal gait due to the service-connected low back disorder.  Further, there were no abnormal spine curvatures, to include ankylosis on these examinations.  Range of motion testing showed the thoracolumbar spine had active motion of flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  On repetitive testing, the November 2009 examination found the Veteran had flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  Similar findings were noted on the March 2011 examination, except that on repetitive testing right lateral rotation was to 20 degrees.

For the period as of and since January 20, 2011, the Veteran's service-connected low back strain has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The January 2011 VA medical examination showed the Veteran had active forward flexion to 60 degrees, and that it was to 50 degrees with repetitive testing.  Moreover, it was specifically stated that there was no ankylosis.

The Board has also considered the applicability of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Board notes, however, that the July 2005 VA medical examination found no signs of intervertebral disc syndrome.  Moreover, the subsequent November 2009 and March 2011 VA examination reports specifically stated that there were no incapacitating episodes of spine disease.  There was also no indication of any such incapacitating episodes on the most recent 2011 VA examination.  Consequently, consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted in this case.

Similarly, the Board also observes that none of the VA medical examinations accorded to the Veteran in this case indicated any neurologic impairment due to the service-connected low back strain.  Therefore, a separate rating for such impairment pursuant to Note 1 of the General Rating Formula for Diseases and Injuries of the Spine.

Analysis - Plantar Fasciitis

Under Diagnostic Code 5276, a 10 percent disability rating is assigned for unilateral or bilateral moderate acquired flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent disability rating is assigned for severe unilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A 30 percent disability rating is warranted for pronounced unilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

In the instant case, the Board finds that for the period prior to March 12, 2011, the Veteran's service-connected right plantar fasciitis is not manifested by severe unilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.

The July 2005 VA medical examination found that examination of the right foot revealed tenderness.  However, pes planus was not present.  Moreover the Veteran did not have any limitation with standing and walking, and did not require any type of support with his shoes.  Simply put, this examination revealed little or no impairment of the right foot due to the service-connected plantar fasciitis.

The November 2009 VA feet examination found the Veteran reported his feet had pain, swelling, stiffness, and fatigability while standing and walking.  However, there was no heat, redness, weakness, or lack of endurance.  Further, examination of the right foot showed no evidence of painful motion, instability, weakness, or abnormal weight bearing.  There was evidence of swelling and tenderness, as well as pain on manipulation.  There was no pronation, muscle atrophy of the foot, hallux vagus or rigidus, skin or vascular foot abnormality, pes cavus (clawfoot), evidence of malunion or nonunion of the tarsal or metatarsal bones; nor fore- or mid-foot malalignment.  The Veteran's gait was otherwise normal even though he appeared to have slight genu varum.  

The Board further finds that, for the period as of and since March 12, 2011, the Veteran's service-connected right plantar fasciitis is not manifested by pronounced unilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  As with the November 2009 examination, the March 2011 VA examination found that there was no pronation, muscle atrophy of the foot, hallux vagus or rigidus, skin or vascular foot abnormality, pes cavus (clawfoot), evidence of malunion or nonunion of the tarsal or metatarsal bones; nor fore- or mid-foot malalignment.  There was marked displacement of the right foot on weight bearing, but this was correctable with manipulation, and such symptomatology appears adequately reflected by the 20 percent evaluation.  In addition, the 2011 VA examinations found no eversion/pronation of the feet.  Range of motion of the toes was full and unrestricted without change in pain along the plantar surfaces of the feet.  Range of motion of the ankles were also normal.  

Analysis - Hearing Loss

The Veteran's hearing loss disability is rated in accordance with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. Id.

As detailed below, the Board observes that the audiological evaluations accorded to the Veteran do not reflect that the pure tone threshold at each of the four specified frequencies is 55 decibels or more, nor is the average puretone threshold 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, Table VIa is not for consideration in the instant case.

In this case, the Veteran has been accorded multiple VA audio examinations during the course of this appeal.  For example, a June 2005 VA arranged audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
20
20
45
70
39
LEFT
30
20
30
45
90
46

Speech recognition scores were 84 percent for both ears.

A November 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
5
15
45
75
35
LEFT
15
5
20
40
80
36

Speech recognition scores were 98 percent for the right ear, and 94 percent for the left ear.

Finally, the January 2011 VA audio examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
10
10
45
80
36.25
LEFT
20
10
15
45
90
40

Speech recognition scores were 94 percent for both ears.

The aforementioned results from the June 2005 VA examination corresponds to Level II hearing for both ears under Table VI, while the subsequent November 2009 and January 2011 examinations correspond to Level I hearing for both ears.  In either case, these results correspond to the current noncompensable (zero percent) rating under Table VII.

A thorough review of the competent medical evidence of record does not otherwise reflect the Veteran has audiological results which warrant a compensable rating under the schedular criteria.  

The Board also notes that the provisions of Martinak v. Nicholson, 21 Vet. App. 447 (2007) were considered.  The VA examiner in 2011 noted that there were not affects on the Veteran's daily living.  The Veteran was not employed and that follow up treatment was not warranted.  

The Veteran's appeal in this regard is denied.

Analysis - PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130. When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted. Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Initially, the Board observes that the Veteran's service-connected PTSD is manifested by symptoms of depressed mood, anxiety, and chronic sleep impairment.  

The Board previously acknowledged in the February 2009 decision that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the joint motion contended that the Board did not adequately address the evidence which might be relevant to consideration for a rating in excess of 30 percent under the totality of the circumstances analysis set forth in Mauerhan.  Nevertheless, the joint motion then proceeded to emphasize records detailing the Veteran's anger issues, to include a July 2002 mental health evaluation which noted the Veteran's history of:

[F]ights, road rage and a few episodes of [domestic violence].  Denied any recent violence but reported 3 neighbors had filed for a restraining orders against him r/t a property dispute.  He denied any intention to hurt them but stated others 'perceive me to be threatening ... it's my demeanor, I guess.

The joint motion also noted a separate July 2002 psychiatric evaluation where the Veteran reported that he "just flew off the handle at little things."  In addition, he reported some isolation, avoidance, and intrusive thoughts.  Further, during an August 2002 VA discharge summary, the Veteran reported that he had been arrested a couple of times, the most recent being last year when he was charged with two simple assaults.  The examiner noted that the Veteran appeared to have a lot of underlying anger and irritability which he controlled by basically isolating himself from others.  Other examples of the Veteran's anger issues were cited in the joint motion, as well as other statements submitted on his behalf by his attorney.

The Board observes, however, that it specifically noted in the February 2009 decision that the Veteran's PTSD was characterized by sleep impairment, depressed mood, anxiety, anger, hypervigilance, isolative behavior, nightmares, irritability, and intrusive thoughts.  (Emphasis added).  In short, the Board, specifically acknowledge the symptomatology emphasized by the Veteran in this case.  The Board also acknowledges that the Veteran continues to exhibit such symptomatology, to include as evidenced by the most recent VA medical examination of this disability in February 2011. The Board further notes that the criteria for a 70 percent rating includes, as an example, impaired impulse control (such as unprovoked irritability with periods of violence).  Nevertheless, consistent with the aforementioned holding of Mauerhan, supra, one symptom, in and of itself, does not warrant a higher rating in this case, especially when, as here, none of the other symptoms indicated by the schedular criteria for such a rating are present.  Rather, the focus is whether such symptomatology results in occupational and social impairment to the extent necessary for a rating in excess of what is currently assigned.

The Board acknowledges that the Veteran's PTSD, including his anger issues as a result thereof, has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant an increased rating.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

For example, VA outpatient treatment records reflect GAF scores of 38, 42, 40, 45, and 40 in August 2002, September 2002, January 2003, and November 2007 and August 2011.  During the February 2004, February 2008, and February 2011 VA examinations, the Veteran was assigned GAF scores of 55, 53, and 52 respectively.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

In short, on competent medical evaluation, the Veteran has been assigned GAF scores ranging from major impairment in several areas to no more than moderate impairment.  However, the anecdotal and other evidence does not reflect symptomatology that would be consistent with impairment in reality testing or communication.  Simply put, the symptomatology reflected by the GAF scores in the 30s is not indicated by what is actually documented in the record.

Nevertheless, the Board is of the opinion that the occupational and social impairment attributed to the Veteran's PTSD, including his anger issues, appears to more nearly approximate the criteria of reduced reliability and productivity due to such symptoms as: impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board also reiterates that, under the law, VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3, and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds that the Veteran is entitled to a 50 percent rating for his service-connected PTSD.

The Board further finds that the Veteran's service-connected PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The evidence also does not reflect that the criteria for a 100 percent rating are met. 

The Board observes that all of the VA medical examinations accorded to the Veteran regarding his PTSD essentially found no evidence of suicidal ideation or spatial disorientation.  

As previously noted in the February 2009 decision, the evidence of record does not demonstrate any evidence of speech or thought disorders due to the service-connected PTSD.  To the contrary, the Veteran's speech was noted as being goal-directed during the February 2004 VA examination and clear during the February 2008 VA examination.  Additionally, VA outpatient treatment notes dated July 2002, August 2005, December 2005, February 2006, March 2006, November 2007, and January 2008 describe the Veteran's speech of normal rate, rhythm, and tone.  Similarly, the Veteran showed no evidence of a thought disorder during the February 2004 VA examination, and the February 2008 VA examiner noted the Veteran's thought process as being "unremarkable."  VA outpatient treatment records show occasional circumstantiality, but overall the Veteran's thought process has been described as clear, coherent, linear, logical and goal-directed.  The most recent VA medical examination of February 2011 noted that the Veteran's presentation suggested rigidity and likely difficulty getting along with others, but that his speech was otherwise logical and related, with no indication of hallucinations, delusions or formal thought disorder.

The Board also observes the Veteran's insight and judgment were both found to be fair as noted in an August 2005 VA outpatient treatment record, and both good as reflected in July 2002, December 2005, February 2006, March 2006, and January 2008 VA outpatient treatment reports.

The Board further observes that a thorough review of the record does not reflect the Veteran's PTSD has resulted in obsessional rituals which interfere with routine activities;  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; nor neglect of personal appearance and hygiene.  In fact, the record reflects the Veteran has been able to perform his activities of daily living.  For example, the February 2011 examination opined, based on examination and review of the record, that the Veteran had generally satisfactory functioning with regard to routine behavior, self-care and conversation.  

The Board also reiterates that, for the reasons detailed above, it has already determined that the Veteran's level of occupational and social impairment was adequately reflected by a 50 percent schedular rating.  This finding is further supported by the fact that the February 2011 VA examiner, on review of the evidence as of and since the last VA examination of February 2008 found that the Veteran was someone who would show occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but that the PTSD and depressive symptoms does not create impairment so as to create deficiencies in most areas.  The examiner also emphasized that these findings were similar/consistent with those demonstrated on the February 2008 examination.  

Other Considerations

In making this determination, the Board considered the applicability of "staged" ratings pursuant to Fenderson, supra, and Hart, supra.  The Board also reiterates that the Veteran is already in receipt of such "staged" ratings for his service-connected low back strain and right plantar fasciitis.  However, as detailed above, a thorough review of the evidence of record does not demonstrate any other distinctive period(s) where the service-connected disabilities that are the subject of this appeal met or nearly approximated the criteria for a higher rating(s) beyond those currently in effect.  

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2011).

Here, the Board finds that the record does not indicate that referral of extraschedular consideration is warranted based on the facts of this case.  The symptomatology of the Veteran's service-connected low back strain, right plantar fasciitis, bilateral hearing loss and PTSD all appear to be adequately reflected by the schedular criteria; the record does not indicate marked interference with employment; nor frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  With respect to the issue of interference with employment, the Board wishes to note that it does not dispute the service-connected disabilities have resulted in such impairment.  However, the Board is of the opinion that such impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial rating in excess of 10 percent for low back strain prior to January 20, 2011, is denied.

Entitlement to a rating in excess of 20 percent for low back strain for the period as of and since January 20, 2011, is denied.

Entitlement to a rating in excess of 10 percent for right plantar fasciitis prior to March 12, 2011, is denied.

Entitlement to a rating in excess of 20 percent for right plantar fasciitis for the period as of and since March 12, 2011, is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a rating of 50 percent and no higher for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Board concluded that the issue of entitlement to a TDIU is properly before it for adjudication in accordance with the holding of Rice, supra.  However, a review of the record does not reflect this claim has been properly developed or addressed.  Additionally, as noted above, the Veteran's PTSD rating has been increased to 50 percent.  Thus, consideration of this newly assigned rating is warranted.

Therefore, a remand is required in this case in order to ensure procedural due process.

Accordingly, this case is REMANDED for the following:

1.  The RO must send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU due to service-connected disabilities.

2.  After completing any additional development deemed necessary, the RO should adjudicate the issue of entitlement to a TDIU based upon the evidence of record and all of the Veteran's service-connected disabilities.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence of record regarding the TDIU claim, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


